Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. (See MPEP § 1302.04)
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Kejun Gu on 12/20/2021 (please see Applicant’s interview summary filed on 12/21/21).

The claims have been amended as follows: 

Claims 1, 15: (currently amended) A many-to-many state identification system of equipment names that are broadcasted from Internet-of-Things, comprising 
an loT node and an loT mobile device which is connected wirelessly to the IoT node, 5wherein the IoT node includes an loT gateway and plural transducers with that the IoT gateway is provided with a gateway identification code and a microcontroller, the IoT gateway is also provided with a wireless communication module and plural transducer ports which are connected electrically to the microcontroller respectively, the wireless 10communication module broadcasts outward an equipment identification name, the 
the microcontroller executes a threshold determination program, and the threshold determination program sets up a normal value and an abnormal value for the transducer; 
when the threshold determination program determines that the sensed value of each transducer meets the normal value, the state code of the equipment identification name that is broadcasted outward from the wireless communication module is normal, whereas when the threshold determination program determines that the sensed value of any transducer is the abnormal value, the microcontroller is enabled to update the state code of the broadcasted equipment identification name to the abnormal value; 
the IoT mobile device executes an loT software to scan and acquire the equipment identification name that is broadcasted outward from the IoT node, the IoT software identifies the gateway identification code and the state code of the equipment identification name, and a visual interface of the IoT software displays the state of loT node as normal or abnormal: and 
the IoT mobile device is provided with an AR function, and an IoT cloud platform is provided, with that the IoT node uploads in real time the equipment identification name and the sensed value of transducer to the IoT cloud platform using the wireless communication module, the IoT cloud platform generates a scan and then downloads in real time a label of the equipment identification name and the sensed value of transducer, the label provides for scanning by the IoT mobile device or an AR device, the IoT mobile device or the AR device displays in real time the state of IoT node and displays the sensed value of transducer in AR. 
Claim 8: (Cancelled)
Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 15 the prior art of record, specifically (US 20180181094) teaches A many-to-many state identification system of equipment names that are broadcasted from Internet-of-Things, comprising an loT node and an loT mobile device which is connected wirelessly to the IoT node, 5wherein the IoT node includes an loT gateway and plural transducers with that the IoT gateway is provided with a gateway identification code and a microcontroller, the IoT gateway is also provided with a wireless communication module and plural transducer ports which are connected electrically to the microcontroller respectively, the wireless 10communication module broadcasts outward an equipment identification name, the equipment identification name is constituted by the gateway identification code and a state code of the existing loT gateway, the transducers are connected electrically with the transducer ports respectively; (paragraph 128);
However, none of the prior art cited alone or in combination provides the motivation to teach; the microcontroller executes a threshold determination program, and the threshold determination program sets up a normal value and an abnormal value for the transducer; when the threshold determination program determines that the sensed value of each transducer meets the normal value, the state code of the equipment identification name that is broadcasted outward from the wireless communication module is normal, whereas when the threshold determination program determines that the sensed value of any transducer is the abnormal value, the microcontroller is enabled to update the state code of the broadcasted equipment identification name to the abnormal value; the IoT mobile device executes an loT software to scan and acquire the equipment identification name that is broadcasted outward from the IoT node, the IoT software identifies the gateway identification code and the state code of the equipment identification name, and a visual interface of the IoT software displays the state of loT node as normal or abnormal: and 
the IoT mobile device is provided with an AR function, and an IoT cloud platform is provided, with that the IoT node uploads in real time the equipment identification name and the sensed value of transducer to the IoT cloud platform using the wireless communication module, the IoT cloud platform generates a scan and then downloads in real time a label of the equipment identification name and the sensed value of transducer, the label provides for scanning by the IoT mobile device or an AR device, the IoT mobile device or the AR device displays in real time the state of IoT node and displays the sensed value of transducer in AR. 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-7, 9-16 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Kruger, Antonio, and Xiaoyi Jiang. "Improving human computer interaction through 2007 IEEE International Conference on Multimedia and Expo. IEEE, 2007: provides: This paper addresses challenges connected to the integration of small-size cameras into everyday objects and their impact on human computer interaction (HCI) paradigms. Along the lines of Weiser's vision of ubiquitous computing more and more everyday objects are equipped with sophisticated sensors, including accelerometers, temperature and pressure sensors as well as cameras. Many off-the-shelf mobile phones are equipped with a mega-pixel camera today. In the future it is likely that other objects of daily live use will come with integrated cameras as well, such as cups, books, or doors. In this paper we will briefly review some state-of-the-art HCI-related projects relying on embedded cameras and highlight related challenges in the context of vision algorithms and technologies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641